Title: To Thomas Jefferson from James Madison, 18 March 1787
From: Madison, James
To: Jefferson, Thomas



Dear Sir
N. York. March 18th. 1787

My endeavors to obtain for you the peccan Nuts have all been unsuccessful untill a few days ago when I received by the post about a dozen of them which I now inclose. They go by a French Gentleman in a Vessel bound for England, who will either carry them himself to Paris, or consign them to the care of Mr. Adams. I do not yet despair of being able to possess myself of the full quantity which you wished. My endeavours have been equally unsuccessful as to the seed of the Sugar Maple, notwithstanding the different plans pursued for the purpose. I have begun a letter to you of some length which I allotted for this conveyance, but the short notice I had of it, the tediousness of writing in Cypher, and several unseasonable interruptions make it doubtful whether I shall be able to finish it. If I should it will accompany this.
 The fear of losing the opportunity for both induces me to send this off without delay. I remain yr. affecte. friend & Servt.

Js. Madison Jr.

